COLLIER, C. J.
— From a view of so much of the will of Gabriel Toombs as relates to the bequests to his daughters, we think it clear, that the limitations over after their death is not too remote to operate. The testator explicitly declares that, if any of his children die leaving no heirs lawfully hegolten of their bodies, their part must be equally divided among the rest of his children: and as if to leave no doubt of his intention, and to “make assurance doubly sure,’3' he again says, that the negroes are only lent to his children during their lives, and given to his grand children. The terms “heirs of the body,” &c. are words of purchase in the sense in which they were used, and does not postpone the period of the failure of the first takers heirs to a period more remote than their respective deaths. This is* satisfactorily indicated by the terms “ die” and “leaving,” as used in the first clause noticed, and the declaration in the last, that he loaned the slaves to his children, and gave them to his grand children. Meaning, no doubt, by “grand children,” the offspring of the first taker, and if none were living at. the death of the latter, then the share of such legatee would revert, as the will provides, to other children of the testator or their descendants. [Darden’s Admr’s, et al. v. Burn’s Admr’s and another, 6 Ala. Rep. 362.] From this view of the will it results, that William Bonier could take nothing more than an estate for the life of his wife in the slaves bequeathed her by her father. Whether this interest vested in his administrator, or his children, and could be sold to pay the debts of the latter, without being distributed to them, are questions which we need not consider, as there is another point in the cause on which we prefer to vest our judgment.
*250There was no proof that the defendant in execution had the possession of the slaves at any time, unless that could be deduced as a legal conclusion, from the fact, that they lived with him under the control of th'e claimant, who was an inmate of his family. That no such deduction can be made we think clear, especially when it was proved,, that her possession was uninterrupted for twenty years. Taking this to be true, and the slaves cannot be subjected to the'plain tiff’s execution, conceding that the defendant as a distributee of his father’s estate was entitled to a share of them during the claimant’s life. It is an acknowledged principle of law, that detinue may be maintained upon the mere ground of a previous possession, originally acquired without force or fraud, and enjoyed for a sufficient length of time to make the statute of limitations an available bar. Jlnd further — where the possession of personal property is held adversely, for a period beyond that prescribed by the laws of the State as a bar to an action, the original owner cannot successfully assert a title against such possessor; and the bar will be recognized in any country in which the property may be taken. [See Goodman v. Monks, 8 Porter’s Rep. 95, and cases there cited.]
If then the defendant in execution ever had a right to the slaves, he lost it previous to the levy of the execution by the possession of the4 claimant fairly acquired, and acquiesced in, for mor? than six years. The claimants title by prescription not only entitled her to sue for the property, if dispossessed, but it was paramount to that of all others who could not invoke the saving clause of the statute of limitations. That the defendant does not come within this latter category, appears from the fact, that he administered on his father’s estate more than twenty years ago.
From this view, it results that the plaintiff in execution has not'been prejudiced by the several decisions of the Circuit Court, in charging or refusing to charge the jury; and that the admission of Dawson’s testimony, whether the witness was interested or not, worked no injury. The judgment is consequently affirmed.